DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 12-17 & 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim(s) 3, 10 & 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims ( i.e. Claim 3 & 2 into Claim 1, Claim 10 & 9 into Claim 8, Claim 17 & 16 into Claim 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. (US 2013/0218890 A1) and further in view of SATKUNARAJAH et al. (US 2017/0109422 A1). 
Re Claim 1, 8 & 15, Fernandes teaches an asset mapper for managing a deployment, comprising: 
storage for storing an asset map of the deployment; and (Fernandes; FIG. 1; Background, Summary, ¶ [0132]-[0138]; The embodiment(s) details a system that stores asset maps of a deployment.) 
a map manager programmed to: 
obtain a client oriented location request regarding the deployment for a client; (Fernandes; FIG. 1; Summary, ¶ [0132]-[0138]; A client request regarding the deployment of assets.) 
generate a client oriented asset map of the deployment using the location information, the orientation information, and the asset map of the deployment, (Fernandes; FIG. 1-22; Summary, ¶ [0047]-[0056], [0066], [0077], [0097]-[0111]; An asset map using location information and orientation information.) 
wherein the client oriented asset map is from a view point defined by the position information and the orientation information; and (Fernandes; FIG. 1-28; ¶ [0078]-[0085], [0097]-[0125]; The map displays various point of view defined by position, location and orientation information.) 
perform an action set using the client oriented asset map to service the client oriented location request, (Fernandes; FIG. 1-28; Summary, ¶ [0052], [0066]; Servicing the client request.) 
wherein the asset mapper is further adapted to generate a visualization of the asset within a field of view of a user of the client. (Fernandes; FIG. 1-28; Summary, ¶ [0047], [0055]; The system generates a visualization of the asset map.) 
Fernandes does not explicitly suggest in response to obtaining the client oriented location request: obtain location information and orientation information of the client with respect to an asset of the deployment using a sensor of the client
However, in analogous art, SATKUNARAJAH teaches 
in response to obtaining the client oriented location request: (SATKUNARAJAH; FIG. 1; Background, Summary; The embodiment(s) detail client location requests.) 
obtain location information and orientation information of the client with respect to an asset of the deployment using a sensor of the client; (SATKUNARAJAH; FIG. 1; Background, Summary, ¶ [0019]-[0024], [0058], [0063]-[0064]; The system detail, location information associated with the sensor of user device.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fernandes in view of SATKUNARAJAH to use sensor to map assets for the reasons of implementing a collection of network devices and using sensor to create a 3D visualization of the devices. (SATKUNARAJAH Abstract) 

Claim(s) 2, 9 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. (US 2013/0218890 A1), in view of SATKUNARAJAH et al. (US 2017/0109422 A1) and further in view of Shafer (US 2009/0216438 A1).
Fernandes-SATKUNARAJAH discloses the asset mapper of claim 1, yet does not explicitly suggest wherein the map manager is further programmed to: prior to obtaining the client oriented location request: obtain second location information of the asset with respect to a second asset of the deployment using a second positioning sensor of the asset; and generate the asset map using the second location information.  
However, in analogous art, Shafer teaches the asset mapper of claim 1, wherein the map manager is further programmed to: 
prior to obtaining the client oriented location request: (Shafer; FIG. 1-4; ¶ [0022]-[0032]; The system monitors and collects asset data before a query/request command is entered.) 
obtain second location information of the asset with respect to a second asset of the deployment using a second positioning sensor of the asset; and (Shafer; FIG. 1-4; ¶ [0028]-[0037]; The systems maps the locations of a plurality of assets.) 
generate the asset map using the second location information.  (Shafer; FIG. 1-4; ¶ [0028]-[0037]; The system generates a map that illustrates a plurality of assets and location information.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fernandes-SATKUNARAJAH in view of Schafer to generate an asset map for the reasons of creating a facility map framework that details and integrates positions, orientation and a digital view of assets in a network environment. (Shafer Abstract & Summary) 

Claim(s) 5-7, 12-13 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. (US 2013/0218890 A1), in view of SATKUNARAJAH et al. (US 2017/0109422 A1) and further in view of Shrivastava et al. (US 2018/0090992 A1). 
Re Claim 5, 12 & 19, Fernandes-SATKUNARAJAH discloses the asset mapper of claim 1, yet does not explicitly suggest wherein the sensor is adapted to generate sensor data using first electromagnetic radiation in a first frequency band, wherein the asset map is based, at least in part, on data obtained using a network that operates using second electromagnetic radiation in a second frequency band.  
However, in analogous art, Shrivastava teaches wherein the positioning sensor is adapted to generate sensor data using first electromagnetic radiation in a first frequency band, (Shrivastava; FIG. 1-3; ¶ [0095], [0116], [0122]-[0125]; The embodiment(s) detail employing position sensors adapted to utilize electromagnetic radiation in various frequency bands.) 
wherein the asset map is based, at least in part, on data obtained using a network that operates using second electromagnetic radiation in a second frequency band.  (Shrivastava; FIG. 1-9; ¶ [0122]-[0125], [0136], [0190]-[0195]; Mapping the location/position of assets that operate on various electromagnetic ration frequencies.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fernandes-SATKUNARAJAH in view of Shrivastava to generate locations sensor data through electromagnetic radiation frequencies for the reasons of monitoring the location of assets through the detection of 

Re Claim 6, 13 & 20, M Fernandes-SATKUNARAJAH-Shrivastava discloses the asset mapper of claim 5, wherein the first frequency band comprises at least a portion of a visible frequency band that is outside of the second frequency band. (Shrivastava; FIG. 1; ¶ [0119], [0125], [0158], [0310]; The embodiment(s) includes lights signal, such as visible light and visible radiation.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fernandes-SATKUNARAJAH in view of Shrivastava to generate locations sensor data through electromagnetic radiation frequencies for the reasons of monitoring the location of assets through the detection of electromagnetic transmission from the device across various locations. (Shrivastava Summary) 

Re Claim 7, Fernandes-SATKUNARAJAH-Shrivastava discloses the asset mapper of claim 5, wherein the data comprises a relative position of the asset with respect to a second asset of the deployment. (Fernandes; FIG. 1; Summary, ¶ [0046]-[0055], [0077]; The location/position of assets.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457